 .570DECISIONSOF NATIONALLABOR RELATIONS BOARDSTEWART AND Nuss, INC., ANDCLAIIDE E.NussAND CHARLES STEWART,D/B/AHERNDON ROCK PRODUCTSandINTERNATIONAL ASSOCIATION OFMACHINISTS,DISTRICT LODGE No. 87,AFL,PETITIONER.Case No.20-RC-151Y.,June 9,1952Supplemental Decision and Certification of RepresentativesOn March 7, 1952; pursuant to a Board Decision and Direction ofElection dated January 18, 1952,1 and election was held under thedirection and supervision of the Regional Director for the TwentiethRegion among certain employees of the Employer.Thereafter, a tallyof ballots was furnished the parties; the tally showed that of the ap-proximately 21 eligible voters, 19 cast valid ballots, 16 for thePetitioner, 2 for the Intervenor, International Union of OperatingEngineers, Local No. 3, AFL, and 1 for no union. In addition,28 employees cast ballots which were challenged by the Board's agent.On March 13, 1952, the Intervenor filed objections to conduct affectingthe results of the election.On April 11, 1952, after investigating the challenges and objections,the Regional Director issued his report on challenged ballots andobjections, in which he recommended that the objections be overruledand that 21 of the challenges be upheld? On April 18, 1952, theIntervenor filed exceptions to the Regional Director's report andrecommendations.The bargaining unit in this case (set forth verbatim below) islimited to the Employer's heavy duty mechanics, machinists, combina-tion welders, and their helpers and apprentices, wherever located.The names of the 21 employees in question did not appear on theeligibility list used at the election.The Regional Director's investi-gation revealed that they spend most of their time operating machinery'and equipment, and only occasionally make minor repairs on themachinery or assist the mechanics when the latter perform majorrepairs.From these facts the Regional Director concluded that theyaremachine operators rather than mechanics, and therefore notincluded in the voting group.The Intervenor does not claim that these 21 employees--calledoperators-are misclassified, nor does it dispute the fact that only anincidental part of their time is spent on machine repair work. Indeed,the facts as reported by the Regional Director are fully in accord withthe testimony received at the hearing on the representation petition,where the Petitioner disputed the Intervenor's attempt to join con-struction-site repair mechanics in the same unit with machine oper-1 97 NLRB 1250.2Because elimination of these 21 challenged ballots would finally determine the resultsof the election, the Regional Director did not consider the remaining 7 challenges.99 NLRB No. 90. STEWART AND NUSS, INC.571ators. 'In these circumstances, we find, like the Regional Director,that the disputed employees are not mechanics or machinists, andtherefore were ineligible to vote in the election.Accordingly, weadopt the Regional Director's recommendation and we hereby sustainthe challenges to the ballots of Eugene Vance, ;Odie B. Shelton, AlSteits, George Thomason, Ola Coulson, Carl Simmons, Floyd Peter-son, Carl Nix, Leo Ely, William Redman, Pat Sant Agata, MatthewEtcheverry, Lester Clay, Arthur Harrah,Wayne Gibson, LloydDunkin, James Thompson, Arthur Rickey, Virgil Azlin, Othal Hardy,and Fred Lindsey.As the objections rest only on the same assertionthat these employees should have been permitted to vote, we herebyalso overrule the objections.At heart, the Intervenor's argument in support of both of its objec-tions to the election and of the asserted eligibility of the 21 challengedemployees, is a reiteration of its principal contention urged at theoriginal hearing.It attacks the scope of this machine repairmen'sunit as being too broad because it includes mechanics who may be sta-tioned at construction sites, away from the Employer's permanent re-pair shop at Fresno, California.The Board has fully considered thiscontention in its Decision and Direction of Election, and no new mat-ters are raised here to justify either a change in the unit finding orany further discussion of the matter.The Intervenor's statement inits exceptions, thatifthe Employer should in the future expand itsoperations to include construction sites hundreds of miles away fromFresno, or even outside the continental United States, the unit as nowdescribed, might create unforeseen difficulties, is premature.TheBoard will consider the effect of material changes in the Employer'soperations when and if such matters are presented to it in properproceedings.With the 21 challenged ballots thus considered eliminated, from thecount, the tally of ballots shows that the Petitioner has been chosenas bargaining representative by a*majority of the employees in theunit.As we have overruled the Intervenor's objections, and as theremaining challenges cannot affect the results of the election, we shallcertify the Petitioner as representative 'of the employees described inour Decision and Direction of Election.Certification of RepresentativesIt is hereby certified that the International Association of Machin-ists,District Lodge No. 87, AFL, has been designated and selected astheir representative for the purpose of collective bargaining by a ma-jority of the employees of Stewart and Nuss, Inc., and Claude E.Nuss and Charles Stewart, d/b/a Herndon Rock Products, Fresno,California, in the following unit : All heavy duty mechanics, machin-ists, combination welders, and their helpers and apprentices, and all 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDutility painters and parts room clerks employed at the Employer'sFresno shop, or at gravel pits or construction sites operated by theEmployer, excluding all other employees, watchmen, guards, officeand clerical employees, and supervisors as defined in the Act, andpursuant to Section 9 (a) of the Act, said organization is the exclu-sive representative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.MEMBERS STYLES and PETERSON took no part in the consideration ofthe above Supplemental Decision and Certification of Representa-tives.MOORESVILLE MILLSandTEXTILE WORKERSUNIONOF AMERICA, CIO.Case No. 34f-CA-202. June 10, 1952Decisionand OrderOn August 27, 1951, Trial Examiner Allen MacCullen issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the In-termediate Report attached hereto.Thereafter, the General Counsel,the Respondent, and the Union filed exceptions to the IntermediateReport ; the General Counsel also filed a supporting brief.The Board has reviewed the rulings of the TrialExaminer madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following additions and modifications.1.As set forth in the Intermediate Report, on March 22, 1950,shortly after the Union filed a petition for an election with the Board,the Respondent announced certain benefits to "improve" the work-ing conditions of its employees.These were : 2 hours minimum re-porting pay, a 5-cent differential in pay for the third shift, and fiveholidays, with time and one-half for work performed on such holi-days..The Trial Examiner found, and we agree, that by granting thefirst two benefits the Respondent violated Section 8 (a) (1) of theAct.Because it was not affirmatively shown that the employees hadnot previously enjoyed these holiday benefits, he found nothing im-proper in the holidayannouncement.We do not agree with thislatter conclusion.99 NLRB No. 96.